— Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated August 25, 1988, which, after a hearing, suspended the petitioner’s license to sell beer for a *383period of 22 days, 10 days forthwith and 12 days deferred, and imposed a $1,000 bond claim.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The determination of the respondent New York State Liquor Authority, adopting the findings of the Administrative Law Judge, was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). The 19-year-old patron testified that he bought two eight packs of beer from the petitioner store without being required to produce proof of his age. Additionally, the testimony of a police officer who observed the minor exiting the. petitioner store carrying the beer, which was later confiscated, corroborated the minor’s testimony. Taken together, this evidence clearly was sufficient to support the determination (see, Matter of Panacea Tavern v New York State Liq. Auth., 144 AD2d 562; Matter of Kelly v Duffy, 144 AD2d 792).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Eiber, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.